 

Exhibit 10.21

AMENDED AND RESTATED CHAIRMAN COMPENSATION AGREEMENT

THIS AMENDED AND RESTATED CHAIRMAN COMPENSATION AGREEMENT (“Agreement”) is made
and entered into as of the 31st day of December, 2019 (the “Effective Date”), by
and among Eagle Bancorp, Inc., a Maryland corporation (“Bancorp”), EagleBank, a
Maryland chartered commercial bank and the wholly owned subsidiary of Bancorp
(the “Bank”), and Norman R. Pozez (“Pozez”).

WHEREAS, Pozez serves as Chairman of the Board of Directors of Bancorp and the
Bank;

WHEREAS, Pozez’s service as Chairman of the Board of Directors of Bancorp and
the Bank involves a substantial time commitment; and

WHEREAS, Bancorp and the Bank desire to continue Pozez’s service as Chairman of
the Board of Directors of both entities; and

WHEREAS, Pozez desires to continue to serve in such capacities, in accordance
with the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE 1

SERVICE AS CHAIRMAN

1.1.      Position.          Pozez hereby agrees to continue to serve as
Chairman of the Bancorp Board and Bank Board.  Notwithstanding anything to the
contrary contained herein,  Pozez’s service as Chairman of each Board of
Directors shall be subject to: (i) his election or reelection, as the case may
be, as a director by the shareholders of each entity or his appointment as a
director by each Board of Directors; and (ii) his election or reelection, as the
case may be, as Chairman by the Bancorp Board and Bank Board. Nothing contained
herein shall constitute any agreement, understanding or commitment of Bancorp or
the Bank to nominate, appoint,  elect or reelect Pozez, or cause Pozez to be
nominated, appointed, elected or reelected to the Bancorp Board or Bank Board,
or for Pozez to be elected or reelected as Chairman by the Bancorp Board of Bank
Board.

1.2.      Activities.        Pozez and the Bank expressly acknowledge that (i)
Pozez’s services hereunder shall be solely in his capacity as a member of the
Bancorp Board and Bank Board and any committees thereof, and not as an officer
or employee, and that he shall have no management, supervisory or other
authority, position, status or power as an officer or employee of Bancorp or
Bank; (ii) no employment, partnership or joint venture relationship is created
by this Agreement; and (iii) as an independent contractor hereunder, Pozez shall
be responsible for the time and manner in which his services are performed.

 

 



 



 

ARTICLE 2

CERTAIN DEFINITIONS

As used in this Agreement, the following terms have the meanings set forth
below:

2.1.      “Affiliate” means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any Person owning or controlling fifty percent (50%) or more of the
outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence.  For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

2.2.      “Bancorp” is defined in introductory paragraph of this Agreement.  If
Bancorp is merged into any other Entity, or transfers substantially all of its
business operations or assets to another Entity, the term “Bancorp” shall be
deemed to include such successor Entity for purposes of applying Article 7 of
this Agreement.

2.3.      “Bank” is defined in introductory paragraph of this Agreement.  If the
Bank is merged into any other Entity, or transfers substantially all of its
business operations or assets to another Entity, the term “Bank” shall be deemed
to include such successor Entity for purposes of applying Article 7 of this
Agreement.

2.4.      “Bancorp Board” means the Board of Directors of Bancorp.

2.5.      “Bank Board” means the Board of Directors of the Bank.

2.6.      “Bank Entity” or “Bank Entities” means and includes any of the Bank,
Bancorp and their Affiliates.

2.7.      “Bank Regulatory Agency” means any governmental authority, regulatory
agency, ministry, department, statutory corporation, central bank or other body
of the United States or of any other country or of any state or other political
subdivision of any of them having jurisdiction over the Bank Entities or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank
Entities, including, but not necessarily be limited to:

(a)        the Federal Deposit Insurance Corporation or any other federal or
state depository insurance organization or fund;

(b)        the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

(c)        any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and





-2-



 

(d)        any predecessor, successor or assignee of any of the foregoing.

2.8.      “Change in Control” means and shall be deemed to have occurred if:

(a)        there shall be consummated (i) any consolidation, merger, share
exchange, or similar transaction relating to Bancorp, or pursuant to which
shares of Bancorp’s capital stock are converted into cash, securities of another
entity and/or other property, other than a transaction in which the holders of
Bancorp’s voting stock immediately before such transaction shall, upon
consummation of such transaction, own at least fifty percent (50%) of the voting
power of the surviving entity, or (ii) any sale of all or substantially all of
the assets of Bancorp, other than a transfer of assets to a related Person which
is not treated as a change in control event under §1.409A-3(i)(5)(vii)(B) of the
U.S.  Treasury Regulations;

(b)        any person, entity or group (each within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become the beneficial owner (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of Bancorp representing more than fifty percent (50%) of the voting power of all
outstanding securities of Bancorp entitled to vote generally in the election of
directors of Bancorp (including, without limitation, any securities of Bancorp
that any such Person has the right to acquire pursuant to any agreement, or upon
exercise of conversion rights, warrants or options, or otherwise, which shall be
deemed beneficially owned by such Person); or

(c)        over a twelve (12) month period, a majority of the members of the
Board of Directors of Bancorp are replaced by directors whose appointment or
election was not endorsed by a majority of the members of the Board of Directors
of Bancorp in office prior to such appointment or election.

(d)        Notwithstanding the foregoing, if the event purportedly constituting
a Change in Control under Section 2.8(a),  Section 2.8(b), or Section 2.8(c)
does not also constitute a “change in ownership” of Bancorp, a “change in
effective control” of Bancorp or a “change in the ownership of a substantial
portion of the assets” of Bancorp within the meaning of Section 409A, then such
event shall not constitute a “Change in Control” hereunder.

2.9.      “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the Treasury regulations promulgated thereunder.

2.10.    “Competitive Business” means the banking and financial services
business, which includes, without limitation, consumer savings, commercial
banking, the insurance and trust business, the savings and loan business and
mortgage lending, or any other business in which any of the Bank Entities is
engaged or has invested significant resources within the prior six (6) month
period in preparation for becoming actively engaged; provided that after the
Termination Date, such period shall be deemed to end on the Termination Date.

2.11.    “Competitive Products or Services” means, as of any time during the
Term, those products or services of the type that any of the Bank Entities is
providing, or is actively preparing to provide, to its customers.





-3-



 

2.12.    “Disability” means a mental or physical condition which, in the good
faith opinion of the Board of Directors of Bancorp, renders Pozez, with
reasonable accommodation, unable or incompetent to carry out the material
responsibilities which Pozez performed, or the material duties to which Pozez
was entrusted at the time the disability was incurred, which has existed for at
least three (3) months and which in the opinion of a physician mutually agreed
upon by Bancorp and Pozez (provided that neither party shall unreasonably
withhold such agreement) is expected to be permanent or to last for an
indefinite duration or a duration in excess of nine (9) months.

2.13.    “Entity” means any partnership, corporation, limited liability company,
trust, joint venture, unincorporated association, or other entity or
association.

2.14.    “Equity Award Value” means $945,000 in calendar year 2020. In each
subsequent calendar year, it means 105% of the Equity Award Value in the
immediately preceding calendar year.

2.15.    “Person” means any individual or Entity.

2.16.    “Section 409A” means Section 409A of the Code and the regulations and
administrative guidance promulgated thereunder.

2.17.    “Term” means the period commencing on the Effective Date and ending on
the Termination Date.

2.18.    “Termination Date” means the date upon which Pozez ceases to provide
services under this Agreement.

Other terms are defined throughout this Agreement and have the meanings so given
them.

ARTICLE 3

SERVICE

3.1.      No Impediments.  Pozez represents and warrants that he is not subject
to any legal obligations or restrictions that would prevent or limit his
entering into this Agreement and performing his services hereunder.

3.2.      Nature and Substance.  During the Term hereof, Pozez shall perform the
duties, functions and obligations customarily associated with the Chairman of a
board of directors, and such duties, functions, services or obligations as may
be reasonably requested from time to time by the Bancorp Board or the Bank
Board.

3.3.      Performance of Services.  Pozez agrees to devote appropriate
attention, skill and efforts to the performance of his services under this
Agreement, and shall use his best efforts and discharge his obligations
hereunder to the best of his ability for and on behalf of the Bank Entities.
Pozez agrees that, except for (i) his current activities that have been
previously permitted by the Bancorp Board and/or Bank Board and (ii) charitable
or civic activities that do not interfere with the performance of his services
hereunder, he will not during the Term, directly or indirectly, perform services
for or obtain a financial or ownership interest in any other





-4-



 

Entity (an “Outside Arrangement”),  unless the Bancorp Board and/or Bank Board
grant him prior approval for such activities, which approval shall not be
unreasonably withheld. Notwithstanding any provision hereof to the contrary,
this Section 3.3 does not restrict Pozez’s right to own securities of any entity
that files periodic reports with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, provided
that his total ownership constitutes less than two percent (2%) of the
outstanding securities of such company.

3.4.      Compliance with Law.  Pozez shall comply with all laws, statutes,
ordinances, rules and regulations relating to his retention and duties.

ARTICLE 4

COMPENSATION

4.1.      Full Compensation. As full compensation for all services rendered to
Bancorp and the Bank, and in lieu of any compensation or benefits (other than
those described in Section 4.4 herein) to which other members of the Bank Board
or Bancorp Board may be entitled, Pozez shall be paid the amounts set forth in
this Article 4 during the Term. Pozez shall not participate in any consideration
by the Bank Board or Bancorp Board of Pozez’s compensation under this Agreement.

4.1.1.   Annual Compensation.  Pozez shall be paid an annual retainer during the
Term (“Annual Compensation”) of nine hundred thousand dollars ($900,000).  The
Bank Entities shall pay Pozez’s Annual Compensation in equal installments
monthly, consistent with the frequency of payments to other non-employee members
of the Bancorp Board and Bank Board.  The Annual Compensation shall
automatically be increased by an amount not less than 5% of the preceding year’s
Annual Compensation, as determined by the Compensation Committee of the Bancorp
Board (“Compensation Committee”), during each subsequent calendar year.

4.1.2.   Equity Compensation.  On or about February 2020 (the “Grant Date”),
 Pozez shall be granted an award of shares of restricted stock under Bancorp’s
2016 Stock Plan, with the number of shares determined by dividing $1,937,500 by
the closing price of Bancorp common stock on The Nasdaq Capital Market on the
Grant Date, and rounding down to the next lower whole number of shares.  Such
grant will vest in substantially equal installments on the first three
anniversaries of the Grant Date, subject in each case to Pozez’s continued
service to the Bank Entities through each such date. Pozez shall be eligible to
receive future equity awards as determined by the Compensation Committee in its
sole discretion, and such grants shall be subject to such terms and conditions
as it may determine at the time of grant, provided however that the Compensation
Committee does not intend to grant additional equity awards to Pozez prior to
2023.

4.1.3.   Expenses.  Bancorp and Bank shall, promptly upon presentation of proper
expense reports therefor, pay or reimburse Pozez, in accordance with the
policies and procedures established from time to time by Bancorp and Bank for
their directors, for all reasonable and customary travel (other than local use
of an automobile) and other out-of-pocket expenses incurred by Pozez in
performing his duties as Chairman.





-5-



 

4.2.      Taxation.  Pozez understands that he will be treated by Bancorp and
the Bank as an independent contractor for purposes of all taxes (including
without limitation for local, state and federal withholding, employment and
payroll tax purposes). As an independent contractor, Pozez acknowledges that he
will not be entitled to receive unemployment benefits in the event this
Agreement terminates, or workers’ compensation benefits in the event that he is
injured in any manner while performing obligations under this Agreement.  Pozez
will be solely responsible to pay any and all applicable local, state and/or
federal income and social security and unemployment taxes. To the extent that
the Bank Entities have any withholding obligations with respect to Pozez’s
service on the Bancorp Board of Bank Board, the Bank Entities may withhold from
any amounts payable under this Agreement.

4.3.      Life Insurance.  The Bank Entities may, at their cost, obtain and
maintain “key-man” life insurance and/or company-owned life insurance on Pozez
in such amount as determined by the Bancorp Board or Bank Board from time to
time.  Pozez agrees to cooperate fully and to take all actions reasonably
required by the Bank Entities in connection with such insurance.

4.4.      Other Benefits.  Pozez shall be eligible to participate in any other
life, disability, health or other insurance benefit as may from time to time be
generally available to non-employee directors of Bancorp or the Bank, if any, on
the same terms and conditions as other non-employee directors may participate.

ARTICLE 5

CONDITIONS SUBSEQUENT TO CONTINUED OPERATION

AND EFFECT OF AGREEMENT

5.1.      Continued Approval by Bank Regulatory Agencies.  This Agreement and
all of its terms and conditions, and the continued operation and effect of this
Agreement and the Bancorp’s and Bank’s continuing obligations hereunder, shall
at all times be subject to continuing approval of any and all Bank Regulatory
Agencies whose approval is a necessary prerequisite to the continued operation,
or in the case of Bancorp, ownership and control, of the Bank.  Should any term
or condition of this Agreement, upon review by any Bank Regulatory Agency, be
found to violate or not be in compliance with any then-applicable statute or any
rule, regulation, order or understanding promulgated by any Bank Regulatory
Agency, or should any term or condition required to be included herein by any
such Bank Regulatory Agency be absent, this Agreement may be rescinded and
terminated by the Bank if the parties hereto cannot in good faith agree upon
such additions, deletions or modifications as may be deemed necessary or
appropriate to bring this Agreement into compliance.

ARTICLE 6

TERMINATION

The Term of this Agreement may be terminated as provided below in this Article
6.

6.1.      Termination for Death or Disability.  The Term shall automatically
terminate upon the death of Pozez or upon the determination by the Bancorp Board
or the Bank Board that Pozez is suffering from a Disability.





-6-



 

6.2.      Termination by Pozez.  Pozez shall have the right to terminate the
Term at any time by tendering his resignation as a member of the Bancorp Board
and Bank Board and all committees thereof, such termination to be effective on
the date ninety (90) days after the date on which Pozez gives such notice to
Bancorp and the Bank unless Bancorp and the Bank advise Pozez in writing of an
earlier date on which such termination is to be effective, or Bancorp, the Bank
and Pozez agree in writing to a later date on which such termination is to be
effective.

6.3.      Automatic Termination upon Termination of Status as a Director.  This
Agreement shall automatically terminate if (i) Pozez is not reelected as a
member of both the Bancorp Board and Bank Board, unless within 15 days
thereafter, he is appointed to the board(s) to which he was not reelected by
action of the Bancorp Board and/or Bank Board; or (ii) Pozez is removed as a
member of the Bancorp Board and/or Bank Board.

6.4.      Termination by Bancorp and the Bank.  This Agreement shall
automatically terminate if (i) the Bancorp Board and Bank Board fail to
reappoint Pozez as Chairman at the organizational or first regular meeting of
the Bancorp Board and Bank Board following the Annual Meeting of Shareholders of
Bancorp; or (ii) the Bancorp Board or Bank Board remove Pozez as Chairman, or
elect another director as Chairman; in each case whether or not Pozez remains a
member of the Bancorp Board or Bank Board.

6.5.      Post-Termination Payment of Annual Compensation and Expenses;
Vesting.  Following termination under the provisions of Section 6.1,  Section
6.2,  Section 6.3 or Section 6.4, Pozez (or his estate) shall not be entitled to
any further payment except as follows: (a) the Bank Entities shall pay any
unpaid Annual Compensation due for the period prior to the Termination Date; and
(b) following submission of proper expense reports, the Bank Entities shall
reimburse expenses incurred prior to the Termination Date and subject to
reimbursement pursuant to Section 4.1.3 hereof.  These payments shall be made
promptly upon termination and within the period of time mandated by law.
 Additionally, any such termination shall not have any effect on unvested awards
of restricted stock, if Pozez shall remain in service to the Bank Entities as a
continuing member of the Board of Directors of Bancorp or Bank.

6.5.1.   Termination Following a Change in Control.  In the event that:

(a)        Pozez’s service under this Agreement is terminated by Bancorp and/or
Bank pursuant to Section 6.3 or Section 6.4 within 12 months following a Change
on Control, or

(b)        (i) Bancorp and/or Bank is not the successor, surviving or resulting
company or institution following a Change in Control, and (ii) Pozez is not,
from and after the effectiveness of such Change in Control, the duly elected or
appointed Chairman of such successor, surviving or resulting company or
institution,

then within forty-five (45) days thereafter, Pozez shall be paid a lump sum cash
payment equal to 1.99 times the sum of (i) his then current Annual Compensation
and (ii) the applicable Equity Award Value for such year (such sum, the “Change
in Control Payment”), provided that Pozez shall be entitled to receive only one
Change in Control Payment. The Change in Control Payment shall be contingent
upon Pozez’s signing and delivering to the Bank Entities no later





-7-



 

than twenty-one (21) days after the Termination Date, a General Release and
Waiver substantially in the form attached as Exhibit A to the Non-Compete
Agreement, and such release becoming irrevocable in accordance with its terms
(the “Release Requirement”).The Change in Control Payment shall be subject to
any delay in payment required under Section 6.5.3 hereunder.

6.5.2.   Limitation on Payment.  If any payment or distribution by the Bank
Entities to or for the benefit of Pozez, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise pursuant
to or by reason of any other agreement, policy, plan, program or arrangement or
the lapse or termination of any restriction on or the vesting or exercisability
of any payment or benefit (each a “280G Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of 280G Payments payable to Pozez shall be reduced to the aggregate
amount of 280G Payments that may be made to Pozez without incurring an excise
tax (the “Safe-Harbor Amount”) in accordance with the immediately following
sentence; provided that such reduction shall only be imposed if the aggregate
after-tax value of the 280G Payments retained by Pozez (after giving effect to
such reduction) is equal to or greater than the aggregate after-tax value (after
giving effect to the Excise Tax) of the 280G Payments to Pozez without any such
reduction.  Any such reduction shall be made in the following order: first, by
reduction of cash payments; second, by cancellation of accelerated vesting of
equity awards; and third, by reduction of other benefits payable to Pozez, in
each case, in reverse chronological order, beginning with payments or benefits
that are to be paid latest.

6.5.3.   Compliance with Section 409A.

(a)        It is the intention of the parties hereto that this Agreement and the
payments provided for hereunder shall not be subject to, or shall be in
accordance with, Section 409A, and thus avoid the imposition of any tax and
interest on Pozez pursuant to Section 409A(a)(1)(B) of the Code, and this
Agreement shall be interpreted and construed consistent with this intent.  Pozez
acknowledges and agrees that he shall be solely responsible for the payment of
any tax or penalty which may be imposed or to which he may become subject as a
result of the payment of any amounts under this Agreement.

(b)        Notwithstanding any provision of this Agreement to the contrary, if
Pozez is a “specified employee” at the time of his “separation from service”,
any payment of “nonqualified deferred compensation” (in each case as determined
pursuant to Section 409A) that is otherwise to be paid to Pozez within six (6)
months following his separation from service, then to the extent that such
payment would otherwise be subject to interest and additional tax under Section
409A(a)(l)(B) of the Code, such payment shall be delayed and shall be paid,
without interest, on the first business day of the seventh calendar month
following Pozez’s separation from service, or, if earlier, upon Pozez’s
death.  Any deferral of payments pursuant to the foregoing sentence shall have
no effect on any payments that are scheduled to be paid more than six (6) months
after the date of separation from service.





-8-



 

(c)        If any of the payments hereunder are subject to the Release
Requirement, and the period in which Pozez may consider executing the release
begins in one calendar year and ends in the following calendar year, the date on
which such payments will be made shall be no earlier than the first day of the
second calendar year within such period.

(d)        All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during Pozez’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

ARTICLE 7

CONFIDENTIALITY; NON-COMPETITION; NON-INTERFERENCE

7.1.      Confidential Information.  Pozez, during his service as a member of
the Bancorp Board and Bank Board, has had and will have access to and become
familiar with, various confidential and proprietary information of the Bank
Entities (“Confidential Information”), including, but not limited to: business
plans; operating results; customer data; internal working documents and
communications; relationships with and supervision by the Bank’s and Bancorp’s
federal and state regulators, and other materials related to the businesses or
activities of the Bank Entities which is not generally made available to the
public.  Failure to mark any Confidential Information as confidential,
proprietary or protected information shall not affect its status as part of the
Confidential Information subject to the terms of this Agreement.

7.2.      Nondisclosure.  Pozez hereby covenants and agrees that he shall not,
directly or indirectly, disclose or use, or authorize any person to disclose or
use, any Confidential Information (whether or not any of the Confidential
Information is novel or known by any other person); provided however, that this
restriction shall not apply to the use or disclosure of Confidential Information
(i) to any governmental entity to the extent required by law, or (ii) which is
or becomes publicly known and available through no wrongful act of Pozez or any
affiliate of Pozez.  Notwithstanding the foregoing, Pozez, Bancorp and Bank
acknowledge and agree that nothing contained in this Article 7 shall be
interpreted, construed, asserted or enforced by Bancorp or Bank to prohibit
Pozez from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.  Further, nothing
contained in this Agreement or any Release and Waiver shall be interpreted,
construed, asserted or enforced by the Bank or Bancorp to (i) prohibit or
disqualify Pozez from being awarded, receiving and/or enjoying the benefit of,
any award, reward, emolument or payment, or other relief of any kind whatsoever,
from any agency, which is provided based upon Pozez’s providing information to
any such agency as a whistleblower under applicable law or regulation, or (ii)
require notification or prior approval by





-9-



 

the Bank or Bancorp of any such report; provided that, Pozez is not authorized
to disclose communications with counsel that were made for the purpose of
receiving legal advice or that contain legal advice or that are protected by the
attorney work product or similar privilege.  Bancorp and the Bank hereby waive
any right to assert or enforce the provisions of this Agreement in a manner
which would impede any whistleblower activity in accordance with applicable law
or regulation. Furthermore, Pozez shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.

7.3.      Documents.  All files, papers, records, documents, compilations,
summaries, lists, reports, notes, databases, tapes, sketches, drawings,
memoranda, and similar items (collectively, “Documents”), whether prepared by
Pozez, or otherwise provided to or coming into the possession of Pozez, that
contain any Confidential Information about or pertaining or relating to the Bank
Entities (the “Company Information”) shall at all times remain the exclusive
property of the Bank Entities.  Promptly after a request by the Bank Entities or
automatically upon the date on which Pozez’s service to the Bank Entities
ceases, Pozez shall take reasonable efforts to (i) return to the Bank and
Bancorp all Documents in any tangible form (whether originals, copies or
reproductions) and all computer disks or other media containing or embodying any
Document or Company Information; and (ii) purge and destroy all Documents and
Company Information in any intangible form (including computerized, digital or
other electronic format).

7.4.      Non-Competition.  Pozez hereby acknowledges and agrees that, during
the course of his service to the Bank Entities, in addition to his access to
Confidential Information, Pozez has become, and will become, familiar with and
involved in all aspects of the business and operations of the Bank
Entities.  Pozez hereby covenants and agrees that during the Term until the date
twenty four (24) months after the Termination Date (the “Restricted Period”),
Pozez will not at any time (except for the Bank Entities), directly or
indirectly, in any capacity (whether as a proprietor, owner, agent, officer,
director, shareholder, organizer, partner, principal, manager, member, employee,
contractor, consultant or otherwise):

(a)        provide any advice, assistance or services of the kind or nature
which he provided to any of the Bank Entities or relating to business activities
of the type engaged in by any of the Bank Entities within the preceding two
years, to any Person who owns or operates a Competitive Business or to any
Person that is attempting to initiate or acquire a Competitive Business (in
either case, a “Competitor”) if (i) such Competitor operates, or is planning to
operate, any office, branch or other facility (in any case, a “Branch”) that is
(or is proposed to be) located within a fifty (50) mile radius of the Bank’s
headquarters or any Branch of the Bank Entities and (ii) such Branch competes or
will compete with the products or services offered or planned to be offered by
the Bank Entities during the Restricted Period; or

(b)        sell or solicit sales of Competitive Products or Services to Persons
within such 50 mile radius, or assist any Competitor in such sales activities.





-10-



 

Notwithstanding any provision hereof to the contrary, this Section 7.4 does not
restrict Pozez’s right to (i) own securities of any Entity that files periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended; provided that his total
ownership constitutes less than two percent (2%) of the outstanding securities
of such company and that such ownership does not violate: (A) the Code of
Conduct or any other policy of Bancorp or the Bank, including any policy related
to inside information; (B) any applicable securities law; or (C) any applicable
standstill or other similar contractual obligation of Bancorp or the Bank. The
parties acknowledge that they have also entered into that certain Non-Compete
Agreement as of May 31, 2019, as may be amended from time to time, which is in
addition to and not in lieu of any of the restrictions hereunder (the
“Non-Compete Agreement”).

7.5.      Non-Interference.  Pozez hereby covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, for himself or any other
Person (whether as a proprietor, owner, agent, officer, director, shareholder,
organizer, partner, principal, member, manager, employee, contractor, consultant
or any other capacity):

(a)        induce or attempt to induce any customer, supplier, officer,
director, employee, contractor, consultant, agent or representative of, or any
other Person that has a business relationship with any Bank Entity, to
discontinue, terminate or reduce the extent of its, his or her relationship with
any Bank Entity or to take any action that would disrupt or otherwise damage any
such relationship;

(b)        solicit any customer of any of the Bank Entities for the purpose of
providing any Competitive Products or Services to such customer (other than any
solicitation to the general public that is not disproportionately directed at
customers of any Bank Entity); or

(c)        solicit any employee of any of the Bank Entities to commence
employment with, become a consultant or independent contractor to or otherwise
provide services for the benefit of any other Competitive Business.

In applying this Section 7.5:

(i)         the term “customer” shall be deemed to include, at any time, any
Person to which any of the Bank Entities had, during the six (6) month period
immediately prior to such time, (A) sold any products or provided any services
or (B) submitted, or been in the process of submitting or negotiating, a
proposal for the sale of any product or the provision of any services;

(ii)       the term “supplier” shall be deemed to include, at any time, any
Person which, during the six (6) month period immediately prior to such time,
(A) had sold any products or services to any of the Bank Entities or (B) had
submitted to any of the Bank Entities a proposal for the sale of any products or
services;

(iii)      for purposes of clause (c), the term “employee” shall be deemed to
include, at any time, any Person who was employed by any of the Bank Entities
within the prior six (6) month period (thereby prohibiting Pozez from soliciting
any Person who





-11-



 

had been employed by any of the Bank Entities until six (6) months after the
date on which such Person ceased to be so employed); and

(iv)       If during the Restricted Period any employee of any of the Bank
Entities accepts employment with or is otherwise retained by any Competitive
Business of which Pozez is an owner, director, officer, manager, member,
employee, partner or employee, or to which Pozez provides material services, it
shall be presumed that such employee was hired in violation of the restriction
set forth in clause (c) of this Section 7.5, with such presumption to be
overcome only upon Pozez’s showing by a preponderance of the evidence that he
was not directly or indirectly involved in the hiring, soliciting or encouraging
such employee to leave employment with the Bank Entities.

7.6.      Nondisparagement.  During the Restricted Period, the Director shall
not, directly or indirectly, orally or in writing, in any forum, or by means of
any medium (including, but not limited to, television or radio, newspapers,
newsletters, magazines, circulars, blogs, computer networks or bulletin boards,
or any other form of communication), make to any third party (including but not
limited to any customer, former customer or potential customer of the Bank or
Bancorp or any Bank Entity, any employee or other representative of any bank
regulatory agency, or any employee of the Bank or Bancorp or any Bank entity,
any disparaging or defamatory statements about the Bank or Bancorp or Bank
entity.  Nothing in this Section 7.6 shall apply to any communication with any
governmental entity to the extent required by law.

7.7.      Injunction.  In the event of any breach or threatened or attempted
breach of any provision of this Article 7 by Pozez, Bancorp and Bank shall, in
addition to and not to the exclusion of any other rights and remedies at law or
in equity, be entitled to seek and receive from any court of competent
jurisdiction (i) full temporary and permanent injunctive relief enjoining and
restraining Pozez and each and every other Person concerned therein from the
continuation of such violative acts and (ii) a decree for specific performance
of the applicable provisions of this Agreement, in each case without being
required to furnish any bond or other security.

7.8.      Reasonableness.

7.8.1.   Fairness of Restrictions.  Pozez has carefully read and considered the
provisions of this Article 7 and, having done so, acknowledges that he fully
understands them, that he has had the opportunity to consult with counsel of his
own choosing regarding the meaning and effect of such provisions at his
election, and he agrees that the restrictions and agreements set forth in this
Article 7 are fair and reasonable and are reasonably required for the protection
of the interests of the Bank Entities and their respective businesses,
shareholders, directors, officers and employees.  Pozez further agrees that the
restrictions set forth in this Agreement will not impair or unreasonably
restrain his ability to earn a livelihood.  Pozez further acknowledges that his
services as a Chairman of the Bancorp Board and Bank Board has been and shall
continue to be of special, unique and extraordinary value to the Bank Entities.

7.8.2.   Scope.  If any court of competent jurisdiction should determine that
the duration, geographical area or scope of any provision or restriction set
forth in this Article 7 exceeds the maximum duration, geographic area or scope
that is reasonable and enforceable





-12-



 

under applicable law, the parties agree that said provision shall automatically
be modified and shall be deemed to extend only over the maximum duration,
geographical area and/or scope as to which such provision or restriction said
court determines to be valid and enforceable under applicable law, which
determination the parties direct the court to make, and the parties agree to be
bound by such modified provision or restriction.

7.9.      Cooperation.  During and after Pozez’s service, Pozez shall fully
cooperate with the reasonable requests of Bancorp and the Bank, including
providing information, with regard to any matter that Pozez has knowledge of as
a result of Pozez’s service as a director or Chairman of the Bancorp Board and
Bank Board.  Pozez further agrees to comply with any reasonable request by
Bancorp and the Bank to assist in relation to any investigation into any actual
or potential irregularities, including without limitation assisting with any
threatened or actual litigation concerning the Bank Entities, giving
statements/affidavits, meeting with legal and/or other professional advisors,
and attending any legal hearing and giving evidence; provided that the Bank
Entities shall reimburse Pozez for any reasonable out-of-pocket expenses
reasonably incurred by Pozez in giving such assistance.  Pozez agrees to notify
Bancorp and the Bank immediately if Pozez is contacted by any third parties for
information or assistance with any matter concerning the Bank Entities and
agrees to co-operate with the Bank Entities with regard to responding to such
requests.

ARTICLE 8

MISCELLANEOUS

8.1.      Assignability.  Pozez shall have no right to assign this Agreement or
any of his rights or obligations hereunder to another party or parties.  Bancorp
and Bank may assign this Agreement to any of its Affiliates or to any Person
that acquires a substantial portion of the operating assets of Bancorp or
Bank.  Upon any such assignment by Bancorp or Bank, references in this Agreement
to Bancorp,  Bank or the Bank Entities shall automatically be deemed to refer to
such assignee instead of, or in addition to, Bancorp,  Bank, or the Bank
Entities, as appropriate in the context.

8.2.      Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof.  Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland within
Montgomery County or in the United States District Court for the District of
Maryland.  Accordingly, each party (a) agrees to submit to the jurisdiction of
such courts and to accept service of process at its address for notices and in
the manner provided in Section 8.3 for the giving of notices in any such action
or proceeding brought in any such court and (b) irrevocably waives any objection
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

8.3.      Notices.  All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given as follows: (a) when
hand delivered to the other party; (b) when received by facsimile at the
facsimile number set forth below, provided, however, that any notice





-13-



 

given by facsimile shall not be effective unless either (i) a duplicate copy of
such facsimile notice is promptly given by depositing the same in a United
States post office first-class postage prepaid and addressed to the applicable
party as set forth below or (ii) the receiving party delivers a written
confirmation of receipt for such notice either by facsimile or by any other
method permitted under this section; or (c) when deposited in a United States
post office with first-class certified mail, return receipt requested, postage
prepaid and addressed to the applicable party as set forth below; or (d) when
deposited with a national overnight delivery service reasonably approved by the
parties (Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider.  Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a nonbusiness day, notice shall be deemed given the next business
day).  Any notice sent by Untied States mail shall be deemed given three (3)
business days after the same has been deposited in the United States mail.  Any
notice given by national overnight delivery service shall be deemed given on the
first business day following deposit with such delivery service.  For purposes
of this Agreement, the term “business day” shall mean any day other than a
Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland.  The address of a party set forth below may be changed by that party
by written notice to the other from time to time pursuant to this Article.

To:

Board of Directors of Bancorp and Bank
7830 Old Georgetown Road
Bethesda, MD 20814
Fax No.: [            ]Email: [                   ]

CC:      
Bancorp or Bank
c/o Susan G. Riel, CEO
7830 Old Georgetown Road
Bethesda, MD 20814
Fax No.: [                   ]

Email: sriel@eaglebankcorp.com

To:       Pozez, as set forth on the signature page hereof.

8.4.      Entire Agreement.  This Agreement and the Non-Compete Agreement
contain all of the agreements and understandings between the parties hereto with
respect to Pozez’s service as Chairman of the Bancorp Board and Bank Board and
the subject matter hereof, and supersede all prior agreements, arrangements and
understandings related to such service and the subject matter hereof.





-14-



 

8.5.      Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

8.6.      Severability.  Should any party of this Agreement for any reason be
declared or held illegal, invalid or unenforceable, such provisions or portion
of such provision shall be deemed severed herefrom, and such determination shall
not affect the legality, validity or enforceability of any remaining portion or
provision of this Agreement, which remaining portions and provisions shall
remain in force and effect as if this Agreement has been executed with the
illegal, invalid or unenforceable portion thereof eliminated.

8.7.      Amendment; Waiver.  Neither this Agreement nor any provision hereof
may be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought,
which expressly states an intention to amend, modify, change, waive, discharge
or terminate this Agreement.  The failure of either party at any time or times
to require performance of any provision hereof shall not in any manner affect
the right at a later time to enforce the same.  No waiver by either party of the
breach of any term, provision or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term, provision or covenant contained in this Agreement.

8.8.      Gender and Number.  As used in this Agreement, the masculine, feminine
and neuter gender, and the singular or plural number, shall each be deemed to
include the other or others whenever the context so indicates.

8.9.      Binding Effect.  This Agreement is and shall be binding upon, and
inures to the benefit of, Bancorp and the Bank, their respective successors and
assigns, and Pozez and his heirs, executors, administrators, and personal and
legal representatives.





-15-



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

EAGLE BANCORP, INC.

 

 

 

 

 

By:

/s/ Susan G. Riel

 

Name:

Susan G. Riel

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EAGLEBANK

 

 

 

 

 

By:

/s/ Susan G. Riel

 

Name:

Susan G. Riel

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Norman R. Pozez

 

Norman R. Pozez

 

8191 Strawberry Lane

 

Suite #3

 

Falls Church, Virginia 22042

 

-16-

